Title: From Thomas Jefferson to James Currie, 20 December 1788
From: Jefferson, Thomas
To: Currie, James



Dear Doctor
Paris Dec. 20. 1788.

‘Procrastination is the thief of time.’ So sais Young, and so I find it. It is the only apology, and it is the true one for my having been so long without writing to you. In the mean time I shall overtake the present epistle, if it be as long getting to you as my letters are sometimes coming to me from America. I have asked of Congress a leave of 5. or 6. months absence the next year to carry my  family back to America, and hope to obtain it in time to sail in April from Havre for James river directly. In this case I shall have the pleasure of seeing you at Richmond and Eppington for a few days.—This country is seriously meditating the establishment of a constitution, and the distress of the court for money, with the real good intentions of the king, will produce their concurrence in it. All the world is occupied at present in framing, every one his own plan of a bill of rights. The States general will meet probably in March (the day not being yet known). They will probably establish their own periodical meetings, their right to participate of the legislation, their sole right to tax. So far the court will not oppose. Some will endeavor to procure at the same [time] a habeas corpus law and free press.I doubt if the latter can be obtained yet, and as for the former I hardly think the nation itself ripe to accept of it. Tho they see the evil of lettres de cachet, they believe they do more good on the whole. They will think better in time. The right of taxation includes the idea of fixing a civil list for the king, and of equalizing the taxes on the Clergy and Nobility as well as the commons. The two former orders do not pay one third of the proportion ad valorem, which the last pay. This will be a great addition to their revenues. While engaged so much internally you may be assured they wish for external peace. The insanity of the K. of England will much befriend their desires in this respect. Regencies are generally peaceable. The war in the North appeared at one time likely to be quieted, but new dissensions in Poland now threaten to embroil Russia and Prussia. In this case, Russia will previously make her peace with the Turks by ceding the Crimea to them. So much for Political news. In the literary way we are like, after a very long dearth of good publications, to have some things worth reading. The works of the late K. of Prussia in 16. vols. 8vo. appear now. They contain new and curious historical matter. A work on Grecian antiquities by the Abbé Barthelemi, of great classical learning, the produce of 20 years labor is now in the press, about 8. vols. 8vo. A single small volume on government by the Marquis de Condorcet is struggling to get abroad in spite of the prohibition it is under. You have heard of the new chemical nomenclature endeavoured to be introduced by Lavoisier, Fourcroy &c. Other chemists of this country, of equal note, reject it, and prove, in my opinion, that it is premature, insufficient, and false. These latter are joined by the British chemists; and upon the whole I think the new Nomenclature will be rejected after doing more harm than good. There are some good publications in it,  which must be translated into the ordinary chemical language before they will be useful. A person lately discovered here a very simple method of bleaching yellow paper, or stained paper (provided there be no grease in the stain) by the fumes of the muriatic acid poured on Manganesia. He shewed it to me two or three days after the discovery. On mentioning it to M. Bertholet we found that a process on the same principles had, for a year or two past, been adopted successfully for the bleaching linen. This is now effected in, from 8. hours to 2. or 3. days, without requiring the great bleaching feilds which the antient method does; and they say that the linen is less injured. There are two large bleacheries established in this country on this principle, and I beleive they are beginning to try it in England. There is a vast improvement in the composition of gunpower not yet communicated to the public.—We are now at the 29th. livraison of the Encyclopedie. I shall bring to Mr. Hay what he has not yet received, and have then the pleasure of assuring you in person of the sentiments of sincere esteem with which I am Dr. Sir your friend & servt.,

Th: Jefferson


P.S. Remember me affectionately to Colo. and Mrs. Randolph of Tuckahoe. I have not heard from young Mr. R. for more than a year which makes me suppose him returned to America.

